Case:12-13815-TBM Doc#:725 Filed:09/22/21                Entered:09/22/21 13:27:39 Page1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                        )
                                               )
 UNITED WESTERN BANCORP, INC.,                 )      Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                               )      Chapter 7
                                               )
                               Debtor.         )


             MOTION FOR ORDER APPROVING ABANDONMENT OF ASSETS
                         PURSUANT TO 11 U.S.C. §554(a)


        Simon E. Rodriguez, chapter 7 trustee (the “Trustee”), by and through his counsel Ireland,
 Stapleton, Pryor and Pascoe, P.C., respectfully submits this Motion for Order Approving
 Abandonment of Assets Pursuant to 11 U.S.C. §554(a), (the “Motion to Abandon Assets” or
 “Motion”), and hereby states as follows:

        1.       On March 2, 2012, the Debtor commenced the above captioned case by filing its
 voluntary petition for relief in bankruptcy under Chapter 11 (the “Case”). From March 2, 2012 to
 April 15, 2013, the Debtor operated as a debtor-in-possession. On April 15, 2013, the Bankruptcy
 Court entered an Order converting this Case to a case under Chapter 7 of the Bankruptcy Code.
 Simon E. Rodriguez is the duly appointed Chapter 7 Trustee.

          2.     The Bankruptcy Court established July 1, 2013 as the deadline for filing Chapter
 11 Administrative Claims. The Bankruptcy Court also established July 23, 2013 as the deadline
 for filing proofs of claim. Forty-two proofs of claim were filed asserting claims totaling in excess
 of $198 million.

         3.      Since his appointment, the Trustee has focused on liquidating the Debtor’s personal
 property (including the estate’s claim in the Matrix Funding Corp estate), pursuing the appeal of
 the IRS audit of the Debtor’s 2009 tax return which resulted in a refund, prosecuting litigation
 against the FDIC to determine the ownership of the tax refund, pursuing the avoidance actions,
 reviewing and challenging certain proofs of claim, and defending the estate against the time-barred
 claims asserted by the Chapter 7 Trustee of UWT, Inc. in federal court litigation. A new issue
 arose with the Internal Revenue Service’s claim of additional income tax owed with respect to the
 UWBI 2016 and 2017 tax returns, which the Trustee opposed. The IRS claim as to the 2016 and
 2017 returns has successfully been resolved in the Trustee’s favor.

        4.      The FDIC tax refund litigation has now been resolved. The FDIC has agreed to
 withdraw its claim in this Case.

 3569406.1
Case:12-13815-TBM Doc#:725 Filed:09/22/21                            Entered:09/22/21 13:27:39 Page2 of 5




         5.     With the resolution of the IRS administrative claims for the 2016 and 2017 tax
 returns and the FDIC’s withdrawal of its claim, all claims have been resolved.

            6.       The Trustee is therefore preparing to close this Case.

         7.     The Debtor is a bank holding company that at one time owned a number of
 subsidiaries. Debtor’s largest subsidiary is United Western Bank (“UWB” or “Bank”). In both
 the Debtor’s Original Schedule B filed March 2, 2012 and Amended Schedule B filed May 31,
 2012, as Property Owned, Debtor listed in Item 13, stocks: “UWBK [United Western Bancorp
 Inc.] - United Western Bank: Stock representing 100% ownership of United Western Bank”
 (emphasis added) (the “Bank Stock”).

        8.     The Trustee filed a Motion for Order Approving Abandonment of Asset concerning
 the Bank Stock on July 29, 2021 [Docket No. 710], which was granted by the Order dated August
 25, 2021 [Docket No. 719].

        9.      The Trustee now wishes to address other assets that the estate technically owns but
 which have no value. The purpose of this Motion is to remove these assets from UWBI’s balance
 sheet and tax return to support an anticipated filing with the Internal Revenue Service requesting
 a Director’s Determination that UWBI need not file tax returns in the future after this Case is
 closed. The assets subject to this Motion are:

                     a. The following assets are all listed in UWBI’s Amended Schedule B filed in this
                        Case (collectively, the “Schedule B Assets”)1:

                               i. Stock representing 100% ownership of Equi-Mor Holdings, Inc.;

                              ii. Common equity representing approximately 100% ownership of Matrix
                                  Bancorp Capital Trust II;

                             iii. Common equity representing approximately 100% ownership of Matrix
                                  Bancorp Capital Trust VI;

                             iv. Common equity representing approximately 100% ownership of Matrix
                                 Bancorp Capital Trust VIII;

                              v. Stock representing 100% ownership of Matrix Bancorp Trading, Inc.;

                             vi. Stock representing 100% ownership of The Vintage Group, Inc.;


 1
     The Bank Stock is not included as it was the subject of the previous motion.
                                                             2
 3569406.1
Case:12-13815-TBM Doc#:725 Filed:09/22/21                         Entered:09/22/21 13:27:39 Page3 of 5




                         vii. Stock representing 100% ownership of United Western Administrative
                              Services, Inc.;

                         viii. Stock representing 100% ownership of UW Asset Corp.;

                          ix. Member interest representing approximately 44% ownership of UWBK
                              Colorado Fund, LLC.;

                           x. Stock representing 100% ownership of UWBK Management Fund, Inc.;

                          xi. Stock representing 100% ownership of UWT, Inc.

                  b. The following assets or subsidiary entities are listed in the UWBI Consolidated
                     U.S. Tax Returns for 2020 and/or earlier (collectively, the “Tax Return
                     Assets”)2:

                            i. Equi-Mor Holdings, Inc.;

                           ii. UW Asset Corporation;

                          iii. Matrix Bancorp Trading;

                          iv. Matrix Funding Corporation;

                           v. UW Investment Services, Inc.

                          vi. UW Trust

                         vii. UWBK Fund Management, Inc.

                         viii. United Western Administrative Services, Inc.

                          ix. Charter Facilities Funding LLC (100% equity ownership)

                           x. Charter Facilities Funding IV, LLC (0.01%)

                          xi. Charter Facilities Funding 5, LLC (0.01%)

         10.      As the Court is aware from previous litigation, UWBI is or was part of a

 2
  Some Tax Return Assets are also Schedule B Assets. They are listed again for clarity and full disclosure. United
 Western Bank is not listed as it was the subject of the previous motion.
                                                         3
 3569406.1
Case:12-13815-TBM Doc#:725 Filed:09/22/21                  Entered:09/22/21 13:27:39 Page4 of 5




 “consolidated group” consisting of itself and all its subsidiaries for purposes of filing tax returns
 and other dealings with the IRS. UWBI is appointed “agent” of the consolidated group which
 makes it UWBI’s responsibility to prepare and file an income tax return if UWBI or any of the
 members of the group have income to report. The Trustee believes it is in the best interest of the
 estate and its creditors to terminate the responsibility to file tax returns when the estate is closed.
 This involves “deconsolidating” the group, making each member of the group responsible to file
 its own tax returns.

         11.     The Trustee is advised that to receive IRS permission to “deconsolidate” and
 terminate UWBI’s responsibility it must demonstrate to the IRS that UWBI is effectively dissolved
 by virtue of it having no assets and no prospects of receiving any income after the case is closed.
 The Trustee is informed and believes that all of the businesses, including UWBI subsidiaries,
 except for the Bank, are worthless and have no ongoing operations. Some UWBI subsidiaries filed
 their own bankruptcy cases, but all of them are now resolved and closed. However, the estate
 could be viewed by the IRS in a technical and formalistic interpretation as still owning the
 Schedule B Assets and Tax Return Assets after the case is closed.

         12.    Therefore, the Trustee is filing this Motion to obtain an Order to support the
 position before the IRS that in fact after this Case is closed UWBI will own no assets and has no
 prospects of future income.

          13.    11 U.S.C. §554(a) provides: “After notice and a hearing, the trustee may abandon
 any property of the estate that is burdensome to the estate or that is of inconsequential value and
 benefit to the estate.” In addition, 11 U.S.C. 554(c) provides: “Unless the court orders otherwise,
 any property scheduled under section 521(a)(1) of this title not otherwise administered at the time
 of the closing of a case is abandoned to the debtor and administered for purposes of section 350 of
 this title.”

        14.     The Schedule B Assets and Tax Return Assets are of inconsequential value and
 indeed are worthless. The Trustee is therefore entitled to an Order approving abandonment of the
 those Assets pursuant to Section 554(a) after notice and a hearing.

        WHEREFORE, the Trustee respectfully requests that the Court enter an order pursuant to
 11 U.S.C. §554(a) that the following assets are deemed abandoned: the Schedule B Assets and Tax
 Return Assets, the estate’s ownership of the Schedule B Assets and Tax Return Assets is
 terminated and granting such other and further relief as the Court deems just.

         Dated this 22nd day of September, 2021.




                                                   4
 3569406.1
Case:12-13815-TBM Doc#:725 Filed:09/22/21    Entered:09/22/21 13:27:39 Page5 of 5




                                   Respectfully submitted,


                                   IRELAND STAPLETON PRYOR & PASCOE, PC


                                   /s/ Mark E. Haynes
                                   Mark E. Haynes, #12312
                                   717 17th Street, Suite 2800
                                   Denver, Colorado 80202
                                   Telephone: (303) 623-2700
                                   Facsimile: (303) 623-2062
                                   Email: mhaynes@irelandstapleton.com

                                   Attorneys for Simon E. Rodriguez, chapter 7 trustee




                                      5
 3569406.1
